1

2

3                                UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                   ***
6     NATHANIEL WILLIAMS,                                 Case No. 3:20-cv-00567-MMD-CLB
7                                     Plaintiff,                        ORDER
             v.
8
      TIM GARRETT, et al.,
9
                                  Defendants.
10

11          Pro se Plaintiff Nathaniel Williams initiated this action with an application to
12   proceed in forma pauperis, and a civil rights complaint under 42 U.S.C. § 1983. (ECF
13   Nos. 1, 1-1.) Williams has now filed a motion requesting that the Court dismiss this case
14   without prejudice. (ECF No. 8.) Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff
15   may dismiss an action without a court order by filing “a notice of dismissal before the
16   opposing party serves either an answer or a motion for summary judgment.” Fed. R. Civ.
17   P. 41(a)(1)(A)(i). Williams’s complaint has not been served on the Defendants, and, thus,
18   the Defendants have not filed an answer or a motion for summary judgment. Accordingly,
19   the Court grants Williams’s motion to voluntarily dismiss this action without prejudice.
20          It is therefore ordered that Williams’s motion for voluntary dismissal without
21   prejudice (ECF No. 8) is granted.
22          It is further ordered that this action is dismissed in its entirety without prejudice.
23          It is further ordered that Williams’s application to proceed in forma pauperis (ECF
24   No. 1) is denied as moot.
25          It is further ordered that Williams’s motions related to filing a longer than standard
26   first amended complaint (ECF Nos. 3, 4) are denied as moot.
27          The Clerk of Court is directed to enter judgment accordingly and close this case.
28          DATED THIS 18th Day of May 2021.


                                                   MIRANDA M. DU
                                                   CHIEF UNITED STATES DISTRICT JUDGE
